DETAILED ACTION
This action is in response to the application filed on 5 April 2021.
Claims 1-5 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al (US Pub. 2021/0211851) in view of Barreto de Miranda Sargento et al (US Pub. 2016/0150451), hereinafter Barreto.

Regarding claim 1, Higuchi discloses a vehicle communication device (abstract, remote vehicle) comprising: 
a vehicle-to-vehicle communication unit configured to be mounted on an own vehicle and receive access point information required for wireless connection to an access point for communication relay from another vehicle in a vicinity (abstract, ego vehicle or hub vehicle; fig. 3, element 306 ego vehicle and remote vehicles form a cloud; para. 181, both the ego vehicle and the remote vehicle include an onboard unit having a hub system stored therein; para. 40, other vehicles receive the beacon message); 
an information extraction unit configured to extract, from vehicle-to-vehicle access point information, which is the access point information received from the other vehicle in the vicinity by the vehicle-to-vehicle communication unit (fig. 3, element 304 broadcast by the ego vehicle a wireless message that includes an invitation for remote vehicles to join the vehicular cloud), connected access point information that is access point information received from another vehicle in front in a traveling direction of the own vehicle and is access point information of the access point to which the other vehicle … is being connected (fig. 3, element 302 hub service for a limited geographic area); and 
an access point communication unit configured to wirelessly connects to the access point based on the connected access point information extracted by the information extraction unit (fig. 3, element 308 micro vehicular cloud services among ego vehicle and remote vehicles; para. 42, establish communication link).
Higuchi discloses access point information of the access point to which the other vehicle … is being connected but not specifically the other vehicle in front is being connected. However Barreto from an analogous art discloses this limitation (fig. 3; para. 121). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to establish Wi-Fi connections as taught by Barreto in the system of Higuchi in order to establish vehicular communications.

Regarding claim 2, Higuchi further discloses wherein 
the information extraction unit, when there is a plurality of pieces of the connected access point information, extracts strong radio wave access point information of the access point having a highest radio wave strength from the connected access point information  (para. 30, 36, vehicle capable of transmitting and receiving V2X messages), and 
the access point communication unit wirelessly connects to the access point corresponding to the strong radio wave access point information extracted by the information extraction unit (para. 30, 36) .

Regarding claims 3 and 4, Higuchi further discloses wherein 
the vehicle-to-vehicle communication unit performs first processing of receiving the vehicle-to-vehicle access point information from the other vehicle (fig. 3, element 302; para. 40, receiving beacon message), 
the access point communication unit, after the first processing, when the connected access point information is included in the vehicle-to-vehicle access point information, wirelessly connects to the access point corresponding to the connected access point information, and when the connected access point information is not included in the vehicle-to-vehicle access point information, performs second processing of receiving received access point information from the access point, and wirelessly connects to the access point corresponding to the received access point information (fig. 3, element 306-308; para. 36-46).

Regarding claims 5 and 6, Higuchi further discloses wherein 
the access point communication unit performs second processing of receiving received access point information from the access point simultaneously with first processing that is processing of receiving the vehicle-to-vehicle access point information by the vehicle-to-vehicle communication unit (para. 36, 40), 
the information extraction unit extracts strong radio wave access point information of the access point having a highest radio wave strength from the received access point information received by the access point communication unit and the connected access point information extracted by itself, and the access point communication unit wirelessly connects to the access point corresponding to the strong radio wave access point information extracted by the information extraction unit (para. 36, 40).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-Th 7:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468